Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 September 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Qrs Bergen County N. Bridge Sepr 13th 1780
                        
                        The idea of an embarkation gains strength by the concurring testimony of emissaries and deserters, and seems
                            to be on the point of taking place. On such an event it might be of importance that we should both be with our respective
                            armies—which induces me to request our meeting may be deferred ’till the 25th instant. I hope this letter will arrive in
                            time to anticipate your setting out, and that no inconvenience will attend the delay. as I will not detain the express to
                            write to the Admiral, I beg the favour of you to impart the contents of my letter to him. I have the honor to be with
                            sincere attachment Sir Your most Obedt servant
                        
                            Go: Washington
                        
                        
                            P.S. I am much obliged to your Excy for your letter of the 9th and the intelligence it contains—similar
                                advices are just come from Philadelphia.
                        

                    